Title: To James Madison from David Montagu Erskine, 27 May 1807
From: Erskine, David Montagu
To: Madison, James



Private
Dear Sir
New York, May 27. 1807

I beg leave to thank you for your obliging letter of the 20th. Inst., but as the Packet of next month will sail soon from this place, I will not trouble you with any Letters to go by the Wasp
I am still in the dark as to the real state of things in England; but I expect the April Packet every hour.  It seems certain that Buonaparte has met with more resistance than he expected, tho’ his exertions redouble with his difficulties. Mrs. Erskine joins me in best Respects to Mrs. Madison.  With great Esteem & Regard I remain Dr. Sir Your’s Faithfully

D M Erskine

